DETAILED ACTION
Introduction
Claims 1, 2, and 6-8 have been examined in this application. Claims 1, 7, and 8 are amended. Claims 2 and 6 are as previously presented. This is a non-final office action in response to the arguments, amendments, and request for continued examination filed 8/5/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2017-193683 filed in Japan on 10/03/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 8/5/2022, have been fully considered.
The remarks pertaining to the interpretation of terms under 112(f) (presented on p. 8 under the heading III. Claim Interpretation under 35 U.S.C. §112(f)”) are acknowledged.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 8-9 under the heading “IV. Rejection of Claims under 35 U.S.C. §103), the arguments are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional prior art of NPL Publication “A Hybrid 3D Path Planning Method for UAVs” (Ortiz-Arroyo) as well as the previously relied upon art of US2014/0379179A1 (Goossen et al.), US2013/0282208A1 (Mendez-Rodriguez et al.), and NPL Publication “Continuous-Time Trajectory Optimization for Online UAV Replanning” (Oleynikova et al.).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitations are:
(a) “landable site searching portion that searches, from the three-dimensional map, for a place” in Claim 1,
(b) “landing position information receiving portion that receives a landing position” in Claim 1, 
(c) “vehicle body position information receiving portion that receives a current position” in Claim 1,
(d) “scanned data receiving portion that receives three-dimensional scanned data” in Claim 1,
(e) “scan map creating portion that creates a three-dimensional map” in Claim 1,
(f) “no-fly place extracting portion that extracts a no-fly place” in Claim 1,
(g) “path selecting portion that selects, in the three-dimensional map, a flight path“ in Claim 1,
(h) “vehicle body manipulation signal generating portion that generates a signal causing the unmanned aerial vehicle to fly…” in Claim 1,
 (i) “flight distance calculating portion that calculates a flight distance “ in Claim 6, and 
(j) “battery consumption amount calculating portion that calculates a battery consumption amount“  in Claim 6,
because the claim limitations use the generic placeholder “portion” that is coupled with the above functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The listed limitations (a) through (j) are part of path selection device 108 in Figure 3. The limitations therefore correspond to the disclosed structure for performing the functions and equivalents, including for example (specification ¶0038-0040) processing devices such as a CPU, ASIC, PLD, in dedicated hardware or in a general-purpose computer (and see Figures 5, 6, 8 and ¶0041-0051, 0060-0061, 0064, and 0075 describing the algorithms for performing the functions).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2014/0379179A1 (Goossen et al.) in view of Publication US2013/0282208A1 (Mendez-Rodriguez et al.), further in view of NPL Publication “A Hybrid 3D Path Planning Method for UAVs” (Ortiz-Arroyo), further in view of NPL Publication “Continuous-Time Trajectory Optimization for Online UAV Replanning” (Oleynikova et al.).

Regarding Claim 1, Goossen et al. discloses a path selection device for controlling flight of an unmanned aerial vehicle (see Figure 5, [0029, a system for autonomous landing of a UAV]), comprising (see [0029] the functions carried out by processor 520 and memory with instructions, each “portion” thus corresponding to the processor and algorithms, unless otherwise indicated):
a landable site searching portion that searches, from a three-dimensional map, for a place where the unmanned aerial vehicle can land (see [0016] block 107, locating a landing zone using the 3D evidence grid (map) and a priori data), 
a landing position information receiving portion that receives the landing position of the unmanned aerial vehicle (see Figure 1, [0016] block 107 identifying a landing zone, i.e. receiving the position (zone) in subsequent blocks/functions, as a result of the locating of the landing zone);
a vehicle body position information receiving portion that receives a current position of the unmanned aerial vehicle (see [0017] the location of the aircraft determined, e.g. with global position system (GPS) or inertial positioning system (INS));
a scanned data receiving portion that receives three-dimensional scanned data on a scanned target acquired by scanning by a laser scanner comprised in the unmanned aerial vehicle (see [0013] the UAV scans the airspace to detect objects (targets) in the environment for 3D grid data, and includes downward facing sensors which may be lidar);
a scan map creating portion that creates the three-dimensional map comprising a plurality of unit spaces, the map based on the three-dimensional scanned data received by the scanned data receiving portion (see [0013] building a 3D evidence grid, which is in the form of cubes/voxels (unit spaces), using the scan lidar data);
a no-fly place extracting portion that extracts a no-fly place associated with a flight obstacle from the three-dimensional map (see [0018-0019] open spots are identified for landing which includes checking for obstacles, i.e. the obstacles are removed/extracted from consideration and the place the obstacle exists in cannot be flown in);
a path selecting portion that selects, in the three-dimensional map, a flight path of the unmanned aerial vehicle (see [0027], the trajectory planner creating waypoints for autonomous landing (i.e. between the current position and landing zone) and [0019] landing zones are checked for obstacles to be validated, i.e. a validated path to the landing zone does not include the obstacles/no-fly places), and 
a vehicle body manipulation signal generating portion that generates a signal causing the unmanned aerial vehicle to fly according to the flight path selected by the path selecting portion (see [0020, 0027] generating flight controls to land the aircraft at the validated open spot).


As above, Goossen et al. discloses the landable site searching portion (see [0016] and mapping above).

Goossen et al. does not explicitly recite:
wherein the place where the unmanned aerial vehicle can land has a constant altitude and a width equal to or greater than a threshold value and is used as a landing position.

However, Mendez-Rodriguez et al. teaches a system to search for a place where an unmanned aerial vehicle can land (see [0073]), using 3D map data (see [0034]),
wherein the place where the unmanned aerial vehicle can land has a constant altitude (see [0078, 0090, 0098], an acceptable landing site must have acceptable flatness based on a height map, i.e. an altitude that has a state that does not excessively change, constant) and a width equal to or greater than a threshold value and is used as a landing position (see [0104] a landing area acceptable to fit a 10 m x 10 m area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the landable site searching portion of Goossen et al. to further locate landing places utilizing constraints such as those taught by Mendez-Rodriguez et al., with the motivation of improving flexibility, redundancy, and efficiency by allowing real-time landing zone determination (see Mendez-Rodriguez et al., [0006-0008]).


As above, Goossen et al. discloses the selected flight path avoiding the no-fly place (see [0019, 0027], and mapping above).

Goossen et al. does not explicitly recite:
wherein the selected flight path is a straight path between the current position and the landing position that at a current altitude of the unmanned aerial vehicle in response to determining that the no-fly place is lower than the current altitude and the selected flight path is a shortest path bypassing the no-fly place in response to determining that the no-fly place is not lower than the current altitude.

However, Ortiz-Arroyo teaches a flight path generation technique for a UAV (see e.g. p. 123 Abstract),
wherein the selected flight path is a straight path between the current position and the target position (see p. 128-129, upon the UAV approaching a semi-obstacle, flight in a straight line in the direction determined by the Lazy Theta* algorithm) at a current altitude of the unmanned aerial vehicle (see p. 128-129 the altitude remaining constant, i.e. at the current altitude at the start of the straight path) in response to determining that the no-fly place is lower than the current altitude (see p. 128, in response to the distance sensor on the UAV measuring an infinite distance, corresponding to the UAV being above the highest point of the semi-obstacle, i.e. a determination that the no-fly place (obstacle) is lower than the current altitude at the start of the straight path) and the selected flight path is a shortest path bypassing the no-fly place (see p. 125-126, the Lazy Theta* algorithm finding the shortest path, which is a flight around an obstacle (avoiding the no-fly place) for a full obstacle) in response to determining that the no-fly place is not lower than the current altitude (see p. 125 a full-obstacle having a height above the maximum altitude of the UAV, i.e. higher than any possible, including current, UAV altitude).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the path selecting portion of Goossen et al. to select paths including considering no-fly places lower or higher than the current UAV altitude, as taught by Ortiz-Arroyo, with the motivation of improving the robustness and efficiency of the UAV by allowing for effective and simple path planning in a partially known environment (see Ortiz-Arroyo p. 124).


As above, Goossen et al. discloses the three-dimensional map characterized by populated or open rectangular parallelepipeds (see [0013] populated cubes/voxels in the 3D evidence grid) the no-fly place extracting portion extracting obstacle spaces (see [0018-0019] and mapping above).

Goossen et al. does not explicitly recite:
wherein the scan map creating portion creates the three-dimensional map so that a place whose three-dimensional scanned data is not obtained by the laser scanner provided in the unmanned aerial vehicle is formed in a rectangular parallelepiped on the three-dimensional map, and the no-fly place extracting portion further extracts, as the no-fly place, the place formed on the three- dimensional map in the rectangular parallelepiped whose three-dimensional scanned data is not obtained by the laser scanner provided in the unmanned aerial vehicle.

However, Oleynikova et al. teaches a technique in UAV path planning (see p. 5332, Abstract, a trajectory optimization method),
wherein the map creating portion creates the three-dimensional map so that a place whose sensor data is not obtained by the sensor is formed on the three-dimensional map (see p. 5337, a map is created using sensor data, and see Figure 1 and p. 5335 section IV. A. a map of voxels is formed including states of free, occupied, or unknown for each voxel (i.e. a place for which sensor data is not obtained is specified on the map as an unknown voxel)), and the no-fly place extracting portion further extracts, as the no-fly place, the place formed on the three-dimensional map whose three-dimensional scanned data is not obtained by the sensor (see p. 5335 section IV. A. to create a conservative path planner, unknown voxels are treated as occupied, and p. 5337, the UAV then avoids the occupied/obstacle voxels. In other words, the places for which data is not obtained are considered as no-fly places, the same as detected obstacles.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Goossen et al. to treat unknown places on the map as obstacles, as is taught by Oleynikova et al., with the motivation of increasing the safety of the UAV by avoiding collisions with obstacles the sensors cannot observe (see Oleynikova et al. p. 5335, 5338).
Examiner’s Note: The use of a rectangular parallelepiped is taught in the prior art, however in addition, such a shape would have been an obvious matter of design choice, since applicant has not disclosed that a rectangular parallelepiped solves any stated problem or is for any particular purpose.

Regarding Claim 2, Goossen et al. further discloses creating the three-dimensional map by laser scanner provided in the unmanned vehicle (see [0013] and mapping above) no-fly place extracting portion extracting obstacle spaces (see [0018-0019] and mapping above).
Goossen et al. does not explicitly recite the path selection device according to claim 1, wherein the scan map creating portion creates the place for which three-dimensional scanned data has not been obtained by the laser scanner provided in the unmanned aerial vehicle; and
the no-fly place extracting portion extracts the place for which the three- dimensional scanned data has not been obtained by the laser scanner provided in the unmanned aerial vehicle as the no-fly place.

Oleynikova et al. teaches the technique in UAV path planning as above, 
wherein the scan map creating portion creates the place for which three-dimensional sensor data has not been obtained by the sensor (see p. 5337, a map is created using sensor data, and see Figure 1 and p. 5335 section IV. A. a map of voxels is formed including states of free, occupied, or unknown for each voxel (i.e. a place for which sensor data is not obtained is specified on the map as an unknown voxel)); and
the no-fly place extracting portion extracts the place for which the three-dimensional sensor data has not been obtained by the sensor as the no-fly place (see p. 5335 section IV. A. to create a conservative path planner, unknown voxels are treated as occupied, and p. 5337, the UAV then avoids the occupied/obstacle voxels. In other words, the places for which data is not obtained are considered as no-fly places, the same as detected obstacles.).
The motivation to combine Goossen et al. and Oleynikova et al. was provided in the rejection of Claim 1.

Regarding Claim 6, Goossen et al. does not explicitly recite the path selection device according to claim 1, further comprising at least one of:
a flight distance calculating portion that calculates a flight distance of the unmanned aerial vehicle from the current position to the landing position, and
a battery consumption amount calculating portion that calculates a battery consumption amount of the flight path, 
wherein the path selecting portion selects the flight path of the unmanned aerial vehicle using at least one of the flight distance and the battery consumption amount as a path selection factor.

However, Ortiz-Arroyo teaches the path selecting technique as above, comprising at least one of:
a flight distance calculating portion (see p. 125 implemented on a computer) that calculates a flight distance of the unmanned aerial vehicle from the current position to the target position (see p. 127 the Lazy Theta* algorithm including calculation of the length of the path from source point to destination), and
a battery consumption amount calculating portion that calculates a battery consumption amount of the flight path, 
wherein the path selecting portion selects the flight path of the unmanned aerial vehicle using at least one of the flight distance and the battery consumption amount as a path selection factor (see p. 125-126, the Lazy Theta* algorithm finding the shortest path around an obstacle (avoiding the no-fly place) for a full obstacle).
The motivation to combine Goossen et al. and Ortiz-Arroyo was provided above in the rejection of Claim 1.

Regarding Claim 7, Goossen et al. discloses a method for controlling flight of an unmanned aerial vehicle (see Figure 1, Claim 1, [0004]), the method comprising (see [0029] the functions carried out by processor 520 and memory with instructions, each “device” thus corresponding to the processor and algorithms, unless otherwise mapped):
receiving, at a path selection device, a landing position of the unmanned aerial vehicle (see Figure 1, [0016] block 107 identifying a landing zone, i.e. subsequent blocks/functions receiving the position (zone) as a result of the locating of the landing zone),
receiving, at the path selection device, a current position of the unmanned aerial vehicle (see [0017] the location of the aircraft determined, e.g. with global position system (GPS) or inertial positioning system (INS));
receiving, at the path selection device, three-dimensional scanned data on a scanned target acquired by scanning by a laser scanner provided in the unmanned aerial vehicle (see [0013] the UAV scans the airspace to detect objects (targets) in the environment for 3D grid data, and includes downward facing sensors which may be lidar);
creating a three-dimensional map comprising a plurality of unit spaces, the map based on the three-dimensional scanned data, wherein the unit spaces are formed in a rectangular parallelepiped on the three-dimensional map data (see [0013] building a 3D evidence grid, which is in the form of cubes/voxels, using the scan lidar data);
extracting, by the path selection device, a no-fly place associated with a flight obstacle from the three-dimensional map (see [0018-0019] open spots are identified for landing which includes checking for obstacles, i.e. the obstacles are removed/extracted from consideration and the place the obstacle exists in cannot be flown in),
selecting, by the path selection device, a flight path of the unmanned aerial vehicle from the three-dimensional map (see [0027], the trajectory planner creating waypoints for autonomous landing (i.e. between the current position and landing zone) and [0019] landing zones are checked for obstacles to be validated, i.e. a validated path to the landing zone does not include the obstacles/no-fly places), 
generating, by the path selection device, a signal causing the unmanned aerial vehicle to fly according to the flight path selected by the path selection device (see [0020, 0027] generating flight controls to land the aircraft at the validated open spot).


As above, Goossen et al. discloses the landable site searching portion (see [0016] and mapping above).

Goossen et al. does not explicitly recite:
the landing position having a constant altitude and a width equal to or greater than a threshold value.

However, Mendez-Rodriguez et al. teaches a technique to search for a place where an unmanned aerial vehicle can land (see [0073]), using 3D map data (see [0034]),
the landing position having a constant altitude  (see [0078, 0090, 0098], an acceptable landing site must have acceptable flatness based on a height map, i.e. an altitude that has a state that does not excessively change, constant) and a width equal to or greater than a threshold value(see [0104] a landing area acceptable to fit a 10 m x 10 m area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the landable site searching portion of Goossen et al. to further locate landing places utilizing constraints such as those taught by Mendez-Rodriguez et al., with the motivation of improving flexibility, redundancy, and efficiency by allowing real-time landing zone determination (see Mendez-Rodriguez et al., [0006-0008]).


As above, Goossen et al. discloses the three-dimensional map characterized by populated or open rectangular parallelepipeds (see [0013] populated cubes/voxels in the 3D evidence grid) made by a laser scanner provided in the unmanned aerial vehicle (see [0013]), the no-fly place extracting portion extracting obstacle spaces (see [0018-0019] and mapping above).

Goossen et al. does not explicitly recite:
wherein a place whose three-dimensional scanned data is not obtained by the laser scanner provided in the unmanned aerial vehicle is formed in a rectangular parallelepiped on the three-dimensional map; and
the no-fly place comprising the place formed on the three-dimensional map in the rectangular parallelepiped whose three-dimensional scanned data is not obtained by the laser scanner provided in the unmanned aerial vehicle.


Oleynikova et al. teaches a technique in UAV path planning (see p. 5332, Abstract, a trajectory optimization method),
wherein a place whose three-dimensional sensor data is not obtained by the sensor is formed on the three-dimensional map (see p. 5337, a map is created using sensor data, and see Figure 1 and p. 5335 section IV. A. a map of voxels is formed including states of free, occupied, or unknown for each voxel (i.e. a place for which sensor data is not obtained is specified on the map as an unknown voxel));
the no-fly place comprising the place formed on the three-dimensional map whose three-dimensional sensor data is not obtained by the sensor (see p. 5335 section IV. A. to create a conservative path planner, unknown voxels are treated as occupied, and p. 5337, the UAV then avoids the occupied/obstacle voxels. In other words, the places for which data is not obtained are considered as no-fly places, the same as detected obstacles.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Goossen et al. to treat unknown places on the map as obstacles, as is taught by Oleynikova et al., with the motivation of increasing the safety of the UAV by avoiding collisions with obstacles the sensors cannot observe (see Oleynikova et al. p. 5335, 5338).


As above, Goossen et al. discloses the selected flight path avoiding the no-fly place (see [0019, 0027], and mapping above).

Goossen et al. does not explicitly recite: 
wherein the selected flight path is a straight path between the current position and the landing position at a current altitude of the unmanned aerial vehicle in response to determining that the no-fly place is lower than the current altitude and the selected flight path is a shortest path bypassing the no-fly place in response to determining that the no- fly place is not lower than the current altitude.

However, Ortiz-Arroyo teaches a flight path generation technique for a UAV (see e.g. p. 123 Abstract),
wherein the selected flight path is a straight path between the current position and the target position (see p. 128-129, upon the UAV approaching a semi-obstacle, flight in a straight line in the direction determined by the Lazy Theta* algorithm) at a current altitude of the unmanned aerial vehicle (see p. 128-129 the altitude remaining constant, i.e. at the current altitude at the start of the straight path) in response to determining that the no-fly place is lower than the current altitude (see p. 128, in response to the distance sensor on the UAV measuring an infinite distance, corresponding to the UAV being above the highest point of the semi-obstacle, i.e. a determination that the no-fly place (obstacle) is lower than the current altitude at the start of the straight path) and the selected flight path is a shortest path bypassing the no-fly place (see p. 125-126, the Lazy Theta* algorithm finding the shortest path, which is a flight around an obstacle (avoiding the no-fly place) for a full obstacle) in response to determining that the no- fly place is not lower than the current altitude (see p. 125 a full-obstacle having a height above the maximum altitude of the UAV, i.e. higher than any possible, including current, UAV altitude).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the path selecting portion of Goossen et al. to select paths including considering no-fly places lower or higher than the current UAV altitude, as taught by Ortiz-Arroyo, with the motivation of improving the robustness and efficiency of the UAV by allowing for effective and simple path planning in a partially known environment (see Ortiz-Arroyo p. 124).

Examiner’s Note: The use of a rectangular parallelepiped is taught in the prior art, however in addition, such a shape would have been an obvious matter of design choice, since applicant has not disclosed that a rectangular parallelepiped solves any stated problem or is for any particular purpose.

Regarding Claim 8, Goossen et al. discloses a non-transitory computer readable medium storing computer program instructions for controlling flight of an unmanned aerial vehicle, which, when executed on a processor, cause the processor to perform operations comprising (see [0029] the functions carried out by processor 520 and memory with instructions):
receiving a landing position of the unmanned aerial vehicle (see Figure 1, [0016] block 107 identifying a landing zone, i.e. receiving the position (zone) as a result of the locating of the landing zone); 
receiving a current position of the unmanned aerial vehicle (see [0017] the location of the aircraft determined, e.g. with global position system (GPS) or inertial positioning system (INS));
receiving three-dimensional scanned data on a scanned target acquired by scanning by a laser scanner comprised in the unmanned aerial vehicle (see [0013] the UAV scans the airspace to detect objects (targets) in the environment for 3D grid data, and includes downward facing sensors which may be lidar);
creating a three-dimensional map comprising a plurality of unit spaces, the map based on the three-dimensional scanned data (see [0013] building a 3D evidence grid, which is in the form of cubes/voxels, using the scan lidar data),
extracting a no-fly place associated with a flight obstacle from the three- dimensional map (see [0018-0019] open spots are identified for landing which includes checking for obstacles, i.e. the obstacles are removed/extracted from consideration and the place the obstacle exists in cannot be flown in),
selecting, in the three-dimensional map, a flight path of the unmanned aerial vehicle (see [0027], the trajectory planner creating waypoints for autonomous landing (i.e. between the current position and landing zone) and [0019] landing zones are checked for obstacles to be validated, i.e. a validated path to the landing zone does not include the obstacles/no-fly places), and
generating a signal causing the unmanned aerial vehicle to fly according to the flight path selected by a path selecting portion (see [0020, 0027] generating flight controls to land the aircraft at the validated open spot).


As above, Goossen et al. discloses the landable site searching portion (see [0016] and mapping above).

Goossen et al. does not explicitly recite:
the landing position having a constant altitude and a width equal to or greater than a threshold value.

However, Mendez-Rodriguez et al. teaches a system to search for a place where an unmanned aerial vehicle can land (see [0073]), using 3D map data (see [0034]),
the landing position having a constant altitude (see [0078, 0090, 0098], an acceptable landing site must have acceptable flatness based on a height map, i.e. an altitude that has a state that does not excessively change, constant) and a width equal to or greater than a threshold value (see [0104] a landing area acceptable to fit a 10 m x 10 m area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the landable site searching portion of Goossen et al. to further locate landing places utilizing constraints such as those taught by Mendez-Rodriguez et al., with the motivation of improving flexibility, redundancy, and efficiency by allowing real-time landing zone determination (see Mendez-Rodriguez et al., [0006-0008]).


As above, Goossen et al. discloses the three-dimensional map characterized by populated or open rectangular parallelepipeds (see [0013] populated cubes/voxels in the 3D evidence grid) made by a laser scanner provided in the unmanned aerial vehicle (see [0013]), the no-fly place extracting portion extracting obstacle spaces (see [0018-0019] and mapping above).

Goossen et al. does not explicitly recite:
wherein a place whose three-dimensional scanned data is not obtained by the laser scanner provided in the unmanned aerial vehicle is formed in a rectangular parallelepiped on the three-dimensional map; and
the no-fly place comprising the place formed on the three-dimensional map in the rectangular parallelepiped whose three-dimensional scanned data is not obtained by the laser scanner provided in the unmanned aerial vehicle.

Oleynikova et al. teaches a technique in UAV path planning (see p. 5332, Abstract, a trajectory optimization method),
wherein a place whose three-dimensional sensor data is not obtained by the sensor is formed on the three-dimensional map (see p. 5337, a map is created using sensor data, and see Figure 1 and p. 5335 section IV. A. a map of voxels is formed including states of free, occupied, or unknown for each voxel (i.e. a place for which sensor data is not obtained is specified on the map as an unknown voxel));
the no-fly place comprising the place formed on the three-dimensional map whose three-dimensional sensor data is not obtained by the sensor (see p. 5335 section IV. A. to create a conservative path planner, unknown voxels are treated as occupied, and p. 5337, the UAV then avoids the occupied/obstacle voxels. In other words, the places for which data is not obtained are considered as no-fly places, the same as detected obstacles.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Goossen et al. to treat unknown places on the map as obstacles, as is taught by Oleynikova et al., with the motivation of increasing the safety of the UAV by avoiding collisions with obstacles the sensors cannot observe (see Oleynikova et al. p. 5335, 5338).


As above, Goossen et al. discloses the selected flight path avoiding the no-fly place (see [0019, 0027], and mapping above).

Goossen et al. does not explicitly recite: 
wherein the selected flight path is a straight path between the current position and the landing position at a current altitude of the unmanned aerial vehicle in response to determining that the no-fly place is lower than the current altitude and the selected flight path is a shortest path bypassing the no-fly place in response to determining that the no-fly place is not lower than the current altitude.

However, Ortiz-Arroyo teaches a flight path generation technique for a UAV (see e.g. p. 123 Abstract),
wherein the selected flight path is a straight path between the current position and the target position (see p. 128-129, upon the UAV approaching a semi-obstacle, flight in a straight line in the direction determined by the Lazy Theta* algorithm) at a current altitude of the unmanned aerial vehicle (see p. 128-129 the altitude remaining constant, i.e. at the current altitude at the start of the straight path) in response to determining that the no-fly place is lower than the current altitude (see p. 128, in response to the distance sensor on the UAV measuring an infinite distance, corresponding to the UAV being above the highest point of the semi-obstacle, i.e. a determination that the no-fly place (obstacle) is lower than the current altitude at the start of the straight path) and the selected flight path is a shortest path bypassing the no-fly place (see p. 125-126, the Lazy Theta* algorithm finding the shortest path, which is a flight around an obstacle (avoiding the no-fly place) for a full obstacle) in response to determining that the no-fly place is not lower than the current altitude (see p. 125 a full-obstacle having a height above the maximum altitude of the UAV, i.e. higher than any possible, including current, UAV altitude).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the path selecting portion of Goossen et al. to select paths including considering no-fly places lower or higher than the current UAV altitude, as taught by Ortiz-Arroyo, with the motivation of improving the robustness and efficiency of the UAV by allowing for effective and simple path planning in a partially known environment (see Ortiz-Arroyo p. 124).

Examiner’s Note: The use of a rectangular parallelepiped is taught in the prior art, however in addition, such a shape would have been an obvious matter of design choice, since applicant has not disclosed that a rectangular parallelepiped solves any stated problem or is for any particular purpose.

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20170046960-A1 teaches subject matter including determining to go around or over an obstacle based on height (see e.g. [0038]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619